UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6822



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LLOYD GEORGE MAXWELL, SR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-262-A, CA-02-738-L)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lloyd George Maxwell, Sr., Appellant Pro Se.   Thomas More
Hollenhorst, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lloyd George Maxwell, Sr., appeals the district court’s order

denying his motion to modify his sentence based on post-sentencing

efforts. We have reviewed the record and the district court’s order

and find no reversible error.   Accordingly, we affirm the order of

the district court.   See United States v. Maxwell, Nos. CR-93-262-

A; CA-02-738-L (E.D. Va.   Apr. 23, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2